Title: From Thomas Jefferson to Edmund Pendleton, 19 April 1800
From: Jefferson, Thomas
To: Pendleton, Edmund



Dear Sir
Philadelphia Apr. 19. 1800.

My duties here require me to possess exact knolege of parliamentary proceedings. while a student I read a good deal, & common placed what I read, on this subject. but it is now 20. years since I was a member of a parliamentary body, so that I am grown rusty. so far indeed as books go, my commonplace has enabled me to retrieve. but there are many minute practices, which being in daily use in parliament & therefore supposed known to every one, were never noticed  in their books. these practices were I dare say the same we used to follow in Virginia: but I have forgot even our practices. besides these there are minute questions arising frequently as to the mode of amending, putting questions &c which the books do not inform us of. I have from time to time noted these queries, and, keeping them in view, have been able to get some of them satisfied & struck them off my list. but I have a number of them still remaining unsatisfied. however unwilling to disturb your repose I am so anxious to perform the functions of my office with exact regularity, that I have determined to throw myself on your friendship and to ask your aid in solving as many of my doubts as you can. I have written them down, leaving a broad margin in which I only ask the favor of you to write yea, or nay, opposite to the proposition, which will satisfy me. those which you do not recollect, do not give yourself any trouble about. do it only at your leisure; if this should be before the 9th. of May, your return of the papers may find me here till the 16th. if after that, be so good as to direct them to me at Monticello.
I have no foreign news but what you see in the papers. Duane’s & Cooper’s trials come on to day. such a selection of jurors has been made by the marshal as ensures the event. the same may be said as to Fries &c. and also as to the sheriff and justices who in endeavoring to arrest Sweezy the horse-thief, got possession of his papers & sent them to the chief justice & governor, among which papers were mr Liston’s letters to the governor of Canada, printed we know not by whom. we have not yet heard the fate of Holt editor of the Bee in Connecticut. a printer in Vermont is prosecuted for reprinting mr Mc.Henry’s letter to Genl. Darke. be so good as to present my respects to mrs Pendleton, and friendly salutations to mr Taylor, & accept yourself assurances of constant & affectionate esteem.

Th: Jefferson

